Citation Nr: 0408603	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1951 to February 
1954.

This appeal arises from an April 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this decision, the RO denied 
entitlement to service connection for hypertension.

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran provided a written statement in May 2002 
indicating he had been exposed to combat during a tour of 
service in Korea in October 1951.  After undergoing mortar 
shelling, he said that he developed headaches and dizziness.  
He went to his aid station, which reportedly found 
significantly elevated blood pressure readings.  He was then 
evacuated to a military hospital where he remained for a few 
weeks to treat his elevated blood pressure.  The veteran 
maintains that his blood pressure never returned to a normal 
level.  He was released from the hospital and his military 
occupational specialty was changed due to a finding of 
physical impairment.  The veteran indicates that this 
physical impairment was hypertension.

The veteran's Department of Defense (DD) Form 214 shows that 
his primary MOS was as a military policeman.  His decorations 
included a Combat Infantry Badge (CIB) and a Korean Service 
Medal with four Bronze Service Stars.  The veteran has 
submitted a copy of his military order dated in November 1951 
issued by the 11th Evacuation Hospital.  This order 
reassigned him to the 110th Replenishment Battalion for 
reassignment and transfer in accordance with the veteran's 
physical limitations.  Unfortunately, the physical limitation 
was not identified.  This order indicated that the veteran 
had previously been assigned to Company B, 31st Infantry 
Regiment, 7th Division.  

The veteran has identified treatment for hypertension from 
the VA outpatient clinics in Corpus Christi, Texas, and 
Phoenix, Arizona.  The outpatient records from the Corpus 
Christi clinic were obtained and associated with the claims 
file in November 2001.  However, the Phoenix, Arizona, 
treatment records do not appear to have been requested.  This 
should be accomplished on remand.

The veteran has also reported that he was treated for 
hypertension by Dr. Wolf, but failed to provide a full 
address for this physician.  In July 2002, the RO requested 
that he complete a release form so that these records could 
be obtained.  The veteran did not respond.  Likewise, in 
January 2002 the RO requested that the veteran complete NA 
Forms 13055 and 13075 so that additional efforts could be 
undertaken to obtain his service medical records, but he did 
not respond.  As the case must be remanded to obtain the VA 
treatment records, the veteran should be provided another 
opportunity to provide this information.  

Also, during private hospitalization in June 1998, the 
veteran gave a 40-year history of hypertension.  He should 
again be asked to identify all medical care providers that 
treated him for hypertension since his separation from 
service, particularly during the first post-service year, and 
the RO should make arrangements to obtain these records.  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Obtain the veteran's complete 
treatment records for hypertension from 
the VA Outpatient Clinic in Phoenix, 
Arizona.  If such records are 
unavailable, a negative response is 
requested.  All evidence or responses 
received should be incorporated into the 
veteran's claim file.

2.  Ask the veteran to provide a release 
form for his treatment records from Dr. 
Wolf.  If a completed release form is 
received, request the identified records.  

3.  Ask the veteran to identify all 
medical care providers that treated him 
for hypertension since his separation 
from service and make arrangements to 
obtain these records.  The Board is 
particularly interested in any records 
dated within one year of the veteran's 
separation from service, i.e., from 1954 
to 1955.  

4.  Again, attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, including having the veteran 
fill out NA Forms 13055 and 13075.  
Efforts to obtain the veteran's complete 
service personnel records should also be 
undertaken.  

5.  After all the development requested 
above has been completed, review the 
claims folder and determine if a VA 
compensation examination and/or opinion 
is appropriate.  This determination 
should be made in compliance with the 
provisions of 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

6.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for hypertension, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



